         Case 1:79-cv-05077-LAP Document 650 Filed 08/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUIS MILBURN, et al.,

                       Plaintiffs,
                                               No. 79-CV-5077 (LAP)
-against-
                                                        ORDER
HENRY S. DOGIN, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of inmate Daniel Miller’s letters

dated July 29, 2021, and August 10, 2021.           (See dkt. nos. 648 &

649.)     Defense counsel shall respond to Mr. Miller’s letters no

later than August 27, 2021.        The Clerk of the Court shall (1)

update the docket to reflect that Mr. Miller has withdrawn his

motion for a preliminary injunction pending at docket number

579,    and (2) mail a copy of this order to Mr. Miller.

SO ORDERED.

Dated:       August 19, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
